National Air Cargo, Inc. v Jenner & Block, LLP (2022 NY Slip Op 04275)





National Air Cargo, Inc. v Jenner & Block, LLP


2022 NY Slip Op 04275


Decided on July 1, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2022

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed July 1, 2022.)


MOTION NOS. (48-50/22) CA 21-00526, CA 21-00527 AND CA 21-00529.

[*1]NATIONAL AIR CARGO, INC., NATIONAL AIR CARGO HOLDINGS, CHRIS ALF, PERSONALLY, PLAINTIFFS-APPELLANTS, ET AL., PLAINTIFFS, 
vJENNER & BLOCK, LLP, HARTER, SECREST & EMERY, LLP, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANT. (APPEAL NOS. 1-3.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.